Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by 
Tanaka et al (US 2002/0182949). Tanaka et al disclose a ship propulsion machine that give propulsive force to a ship with a power source E, a propulsion device (jet pump including impeller 21), a power transmission mechanism 26, a casing A, a fine dust capturing device 1 (note also paragraph 0062), with a water intake 2, a capturer and a discharging water outlet Bp (paragraph 0064, 0065, 0071).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US 2001/0036778) in view of Tanaka et al (US 2002/0182949). Takayanagi discloses the basic claimed structure including a ship propulsion machine 21 that give propulsive force to a ship with a power source 23, a propulsion device 36, a power transmission mechanism 32, a casing (outboard motor housing), a water intake 50 and an outlet (paragraph 0004, 0043). Not disclosed by Takayanagi is a dust capturing device. Tanaka et al disclose a ship propulsion machine that give propulsive force to a ship with a power source E, a propulsion device (jet pump including impeller 21), a power transmission mechanism 26, a casing A, a fine dust capturing device 1 (note also paragraph 0062), with a water intake 2 and discharging water outlet Bp (paragraph 0064, 0065, 0071). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Takayanagi with a fine dust capturing device as taught by Tanaka et al for improved engine reliability by filtering the water before reaching the engine. The combination combines known features to achieve predictable results. With respect to claims 3, 7, note Takayangi, Figure 1. 
7. 	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US 2001/0036778) in view of Tanaka et al (US 2002/0182949), as applied to claim 3 above, and further in view of Binversie et al (US 5049101). Not disclosed by Takayanagi is the inlet at the front of the casing (claim 4) and the outlet above the cavitation plate (claim 5) and the capturer above the anti-cavitation plate (claim 6). Tanaka et al disclose a capturer atop an engine. Binversie et al teach a water inlet at the front of the outboard motor and the outlet above a cavitation plate. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Takayanagi with a fine dust capturing device being atop the engine (and thus above an anti-cavitation plate as taught by Tanaka et al for improved ease of access for inspection, cleaning or replacement and to have the inlet at the front of casing and the outlet above the anti-cavitation plate as taught by Binversie et al for improved fluid flow. The combination combines known features to achieve predictable results. 
8. 	Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (KR 20110012649) show a fine dust filter (Abstract).
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617